                                                                                                            FILED
                                                                                                   2019 Sep-13 PM 02:45
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 JAMES BROADHEAD,                                   )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )    Case No. 2:19-cv-01341-RDP-JHE
                                                    )
 OFFICER L. TERRELL, et al.,                        )
                                                    )
         Defendants.                                )

                                   MEMORANDUM OPINION
        On August 23, 2019, the magistrate judge entered a report recommending that this action

be dismissed without prejudice pursuant to the three-strikes provisions of the Prison Litigation

Reform Act. Plaintiff responded to the report and recommendation on September 3, 2019. (Doc.

4). His vague response appears to allege that, in the past, prison officials interfered with his ability

to adequately prosecute his lawsuits by taking property from his cell, and that he is presently unable

to pay the filing fee because of deductions being taken from his prisoner account, ostensibly

because of previous lawsuits. (Id.). He asks the court to show “impartiality” and allow this action

to proceed. (Id.).

        Plaintiff’s response is without merit. The Prison Litigation Reform Act prohibits this court

from approving an in forma pauperis application by a prisoner who has had three or more cases

dismissed as frivolous, malicious, or for failing to state a claim. 28 U.S.C. § 1915(g). The only

exception to this prohibition is where a prisoner demonstrates he is under imminent danger of

serious physical injury. However, neither Plaintiff’s complaint, nor his objections to the report

and recommendation, demonstrate he is under imminent danger of serious physical injury.

Accordingly, because Plaintiff has had at least three prior cases dismissed as meritless, and because
he failed to pay the filing fee at the time he initiated this action, this matter is due to be dismissed

without prejudice.

        Having carefully reviewed and considered de novo all the materials in the court file,

including the report and recommendation, the magistrate judge’s report is hereby ADOPTED, and

the recommendation is ACCEPTED. This action is therefore due to be dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g).

        A Final Judgment will be entered.

        DONE and ORDERED this September 13, 2019.



                                                _________________________________
                                                R. DAVID PROCTOR
                                                UNITED STATES DISTRICT JUDGE




                                                   2
